Opinion by
Rice, P. J.,
• This appeal was argued with the appeal in Norristown Trust Co., etc., v. Henry G. Lentz, post, 408, in which we herewith file an opinion. It was very frankly conceded by the appellant’s counsel that if the judgment in that case was affirmed full justice would be done, so far as his client is concerned, by an affirmation of this judgment also. In view of this concession and of the judgment we have entered in the case inferred to, we are not called upon to enter into a discussion of the questions raised by the two assignments of error in this case, but feel warranted in disposing of the case in the manner suggested.
The judgment is affirmed.